ACCEPTED
                                                                                                 01-14-00804-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            5/18/2015 3:25:12 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

               Nos. 01-14-00803-CR, 01-14-00804-CR
                                 In the
                           Court of Appeals               FILED IN
                                                   1st COURT OF APPEALS
                                For the                HOUSTON, TEXAS
                        First District of Texas    5/18/2015 3:25:12 PM
                              At Houston           CHRISTOPHER A. PRINE
                                                Clerk

                       Nos. 1392873, 1392874
                      In the 178th District Court
                       Of Harris County, Texas
                      
                          RICARDO PENA
                               Appellant
                                   V.
                     THE STATE OF TEXAS
                               Appellee
                      
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                        
TO THE HONORABLE COURT OF APPEALS:

       THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

       1. The State charged appellant by indictment with two offenses of

          aggravated sexual assault of a child under fourteen years of age (C.R. I at

          12; C.R. II at 12).1 Appellant pled guilty to both offenses on March 24,

          2014, and a pre-sentence investigation hearing was held on August 8,

          2014. (C.R. I at 26-34; 2 R.R. at 5-6; see C.R. II at 27, 34-35, 45)


1
 C.R. I refers to the Clerk’s Record for cause number 1392873 (No. 01-14-00803-CR);
C.R. II refers to the Clerk’s Record for cause number 1392874 (No. 01-14-00804-CR).
Appellant was found guilty by the trial court and sentenced to twenty

years in both cases, to run concurrently, in the Texas Department of

Criminal Justice, Institutional Division. (C.R. I at 45-46; C.R. II at 34-

35; 3 R.R. at 4) Appellant timely filed notice of his intent to appeal and

the trial court certified his right to appeal. (C.R. I at 48-50; C.R. II at 37-

39) Appellant timely filed a motion for new trial alleging ineffective

assistance of counsel, which was denied after a hearing was conducted.

(C.R. I at 54-58; C.R. II at 43-47; 4 R.R. at 38) The State’s brief was due

on May 18, 2015. The following facts are relied upon to show good

cause for an extension of time to allow the State to file its brief:


   a. The undersigned attorney was involved in the following written
      appellate projects during the time the undersigned attorney was
      assigned State’s reply brief in this case:

       (1)      James Guzman v. State of Texas
                No. 01-15-00149-CR
                No. 01-15-00150-CR
                No. 01-15-00151-CR
                Brief Due: May 18, 2015
                Response Filed: April 24, 2015

       (2)      Manuel Nava v. State of Texas
                No. 01-14-00628-CR
                Brief Due: May 6, 2015
                Brief Submitted: May 6, 2015
                 (3)     Demetrus Horton v. State of Texas
                         No. 01-14-00993-CR
                         Brief Due: May 21, 2015

                 (4)     Sammie Davis v. State of Texas
                         No. 14-14-00778-CR
                         Brief Due: June 5, 2015

                 (5)     Mark Mahlow v. State of Texas
                         No. 01-14-00753-CR
                         Brief Due: June 10, 2015


        Consequently, the undersigned attorney has been unable to complete
        the State’s reply brief in this case in the time permitted despite due
        diligence, and the requested extension of time is necessary to permit
        the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.



                                                    Respectfully submitted,

                                                    /s/ Patricia McLean
                                                    PATRICIA MCLEAN
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    McLean_Patricia@dao.hctx.net
                                                    TBC No. 24081687
                         CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by e-
filing to:

Mark Rubal
Attorney for Appellant
mrubal@ws-law.com




                                                   /s/ Patricia McLean
                                                   PATRICIA MCLEAN
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   McLean_Patricia@dao.hctx.net
                                                   TBC No.24081687
Date: May 18, 2015